DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner could not find support for the newly added limitation of “wherein the pseudo-prescription comprises a message formatted to be understood by the benefits processor, retail infrastructure, adjudication processor, one or more product catalogs, and buyer account data associated with a buyer”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 8,265,950 to Howe et al. in further view of U.S. Patent Application Publication 2009/0192904 to Patterson et al. in further view of U.S. Patent Application Publication 2002/0002495 to Ullman.
As to claim 1, Howe discloses method for creating a Pseudo-prescription for over the counter items that do not require prescriptions, and using the pseudo-prescription in a purchase transaction, transacted amongst an adjudication processor (Howe column 1 lines 28-42), the method comprising:
providing a retailer infrastructure that includes a point of sale server coupled to a store concentrator a product table, and/or one or more price book (Howe column 7 lines 1-65);
providing an adjudication processor and a claims processor with a process control server (Howe column 7 lines 1-65); and
creating a pseudo-prescription by the retailer infrastructure for an over the counter non-prescription item that does not typically require a prescription, the pseudo prescription containing a national drug code (NDC) for each over-the-counter item being purchased the pseudo-prescription is used in a purchase transaction of the non-prescription item (Howe column 7 lines 1-65). That the pseudo prescription is being used to associate each over the counter item with the customer’s benefit coverage is an intended use of the pseudo prescription and is not given patentable weight.
After creating the pseudo-prescription, determining that the claims processor can support a real-time authorization request; Upon a determination that the claims processor can support a real-time authorization request, creating and formatting a claim authorization request message and sending from a market basket analysis server to the claims processor via a retailer switch the claim authorization request message in real-time to originate and receive claim authorization (Howe column 9 lines 55-65 and claim 1);
Howe to disclose this feature.
Howe does not expressly teach formatting a claim authorization request message in a format universally understood by the claims processor and one or more product catalogs, and buyer account data associated with a buyer and “wherein the pseudo-prescription comprises a message formatted to be understood by the benefits processor, retail infrastructure, adjudication processor, one or more product catalogs, and buyer account data associated with a buyer”.
However these differences are only found in the non-functional information created by the method. The formatting of the message is not functionally related to the functions of the system. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of formatting and include different types of data in a server as in the method as taught by Howe because such information does not functionally relate to the determining step and merely using formats from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
However, Howe does not explicitly teach wherein the retail infrastructure is insulated from details of multiple purses and member demographics. Patterson discloses wherein the retail infrastructure is insulated from details of multiple purses and member demographics (Patterson [0063] and [0064]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to isolate retail infrastructure from details of multiple purses and member demographics to simplify a transaction for the retailer.
Howe and Patterson do not explicitly teach formatting items in a market basket as National Council for Prescription Drug Programs (NCPDP) claim transactions.  And upon receipt, the benefits processor formatting a NCPDP Claim approval message to the adjudication processor switch, which re-attaches item data to the authorization message and submits it back to the point of sale server. 
Ullman discloses formatting items in a market basket as National Council for Prescription Drug Programs (NCPDP) claim transactions.  And upon receipt, the benefits processor formatting a NCPDP Claim approval message to the adjudication processor switch, which re-attaches item data to the authorization message and submits it back to the point of sale server (Ulman abstract and  [0025]-[0027]).
As to claim 5, see the discussion of claim 4, additionally, Howe discloses the method wherein based on rules provided by the process control server the adjudication processor switch formats an NCPDP claim transaction for the items in the market basket (Howe column 9 lines 45-67).
As to claim 6, see the discussion of claim 5, additionally, Howe discloses the method wherein the adjudication processor switch waits to complete a transaction to a retailer until the NCPDP Claim transaction(s) are processed (Howe column 9 lines 45-67)..
As to claims 8-10, these features are dependent on an alternative limitation in claim 1, they are rejected for the same reasons as claim 1.
Response to Arguments
Applicant's arguments filed 8/12/20 have been fully considered but they are not persuasive.
Applicant argues that Howe does not teach creating a pseudo prescription for over the counter non-prescription items that do not typically require a prescription. Applicant does not provide a special definition of a pseudo-prescription, however the specification at [0010] discusses that a pseudo prescription maybe a proxy for an over the counter item in a transaction. The claim only requires that the pseudo prescription contain identifying indicia for each over the counter item being purchased. Howe discloses a drug claim that is parsed to determine a corresponding NDC in step 40 in column 7 and in step 70 determines whether the claim is an over the counter drug in column 8. As Howe teaches a claim containing identifying indicia for an over the counter item in an electronic format it must then have been Howe’s consideration of OTC items under Part D administrative fee, is how a user would interpret and name the same or similar data. The rejection is therefore maintained.
Applicant’s arguments regarding the newly added features are moot in view of new grounds of rejection.
The rejections are therefore maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ELIZA A LAM/Primary Examiner, Art Unit 3686